     Case 1:20-cv-00453-NONE-JLT Document 14 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN CURLEY,                                          No. 1:20-cv-00453-NONE-JLT (PC)

12                                                           ORDER ADOPTING FINDINGS AND
                          Plaintiff,                         RECOMMENDATIONS TO DISMISS
13                                                           COMPLAINT WITH LEAVE TO AMEND
              v.
14                                                           (Doc. Nos. 1, 12)
      CHIEF DEPUTY WARDEN CLARK, et
15    al.,                                                   THIRTY-DAY DEADLINE

16                        Defendants.

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 2, 2020, the assigned magistrate judge issued an order explaining why the

22   claims in plaintiff’s original complaint were deficient, and directing plaintiff to either file an

23   amended complaint, seek voluntary dismissal, or elect to stand on the complaint as originally

24   plead. (Doc. No. 8.) Thereafter, plaintiff filed two documents (Doc. Nos. 9, 10), which the

25   magistrate judge construed as requests to stand on his original complaint (see Doc. No. 12 at 1).

26   On December 4, 2020, the magistrate judge filed findings and recommendations, recommending

27   that the complaint be dismissed with leave to amend. (Id.) Plaintiff timely filed objections

28   thereto. (Doc. No. 13.) In his objections, plaintiff does not object to the magistrate judge’s

                                                         1
     Case 1:20-cv-00453-NONE-JLT Document 14 Filed 02/17/21 Page 2 of 2


 1   conclusions regarding the original complaint, but appears to be requesting leave to amend to

 2   specify the identity of certain individuals previously mentioned only in generic terms in the

 3   original complaint. (Id.) The undersigned finds this request to be consistent with the existing

 4   instructions provided by the magistrate judge in the underlying screening order (Doc. No. 8), and

 5   the findings and recommendations, which already recommend granting plaintiff leave to amend.

 6          The court has reviewed the file and finds the findings and recommendations to be

 7   supported by the record and by the magistrate judge’s analysis. Accordingly, the court orders as

 8   follows:

 9          1. The findings and recommendations filed December 4, 2020 (Doc. No. 12), are adopted

10               in full;

11          2. Plaintiff’s complaint is dismissed for failure to state a claim with leave to amend being

12               granted; and

13          3. Plaintiff shall file a first amended complaint within thirty days from the date of this

14               order.

15   IT IS SO ORDERED.
16
        Dated:      February 16, 2021
17                                                     UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28

                                                       2
